Case 3:17-cv-00795-MMH-MCR Document 64 Filed 05/13/19 Page 1 of 2 PageID 455



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


ROBERT D. KORNAGAY,

                  Plaintiff,

v.                                         Case No. 3:17-cv-795-J-34MCR

OFFICER T. DIEDEMAN, et al.

               Defendants.
______________________________

                                   ORDER

      The parties’ Joint Motion to Enlarge Time for Discovery (Doc.

62) is GRANTED. The Court finds good cause to extend the following

deadlines:

             a.   The parties shall conduct discovery so the due date

                  of any discovery requested is no later than June

                  28, 2019. Any motions relating to discovery shall

                  be filed by July 8, 2019.

             b.   All motions to dismiss and/or for summary judgment

                  shall be filed by August 12, 2019.

             c.   Responses to any motions to dismiss and/or for

                  summary judgment shall be filed by September 27,

                  2019.
Case 3:17-cv-00795-MMH-MCR Document 64 Filed 05/13/19 Page 2 of 2 PageID 456



      DONE AND ORDERED at Jacksonville, Florida, this 13th day of

May, 2019.




caw 5/9
c:
Counsel of Record




                                     2
